
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



LIBERTY MEDIA CORPORATION
2010 INCENTIVE PLAN


ARTICLE I

PURPOSE OF PLAN; EFFECTIVE DATE

        1.1    Purpose.    The purpose of the Plan is to promote the success of
the Company by providing a method whereby (i) eligible employees of the Company
and its Subsidiaries and (ii) independent contractors providing services to the
Company and its Subsidiaries may be awarded additional remuneration for services
rendered and may be encouraged to invest in capital stock of the Company,
thereby increasing their proprietary interest in the Company's businesses,
encouraging them to remain in the employ or service of the Company or its
Subsidiaries, and increasing their personal interest in the continued success
and progress of the Company and its Subsidiaries. The Plan is also intended to
aid in (i) attracting Persons of exceptional ability to become officers and
employees of the Company and its Subsidiaries and (ii) inducing independent
contractors to agree to provide services to the Company and its Subsidiaries.

        1.2    Effective Date.    The Plan shall be effective as of February 23,
2010 (the "Effective Date"); provided, however, that the Plan is subject to the
receipt of the approval of the stockholders of the Company, and any grants of
Awards made prior to the date on which such requisite approval is obtained shall
be subject to and contingent upon the receipt of such approval.


ARTICLE II

DEFINITIONS

        2.1    Certain Defined Terms.    Capitalized terms not defined elsewhere
in the Plan shall have the following meanings (whether used in the singular or
plural):

        "Account" has the meaning ascribed thereto in Section 8.2.

        "Affiliate" of the Company means any corporation, partnership or other
business association that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company.

        "Agreement" means a stock option agreement, stock appreciation rights
agreement, restricted shares agreement, restricted stock units agreement, cash
award agreement or an agreement evidencing more than one type of Award,
specified in Section 10.5, as any such Agreement may be supplemented or amended
from time to time.

        "Approved Transaction" means any transaction in which the Board (or, if
approval of the Board is not required as a matter of law, the stockholders of
the Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation or binding share exchange to which the Company is a party as a
result of which the Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange or
other

--------------------------------------------------------------------------------






transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company.

        "Award" means a grant of Options, SARs, Restricted Shares, Restricted
Stock Units, Performance Awards, Cash Awards and/or cash amounts under the Plan.

        "Board" means the Board of Directors of the Company.

        "Board Change" means, during any period of two consecutive years,
individuals who at the beginning of such period constituted the entire Board
cease for any reason to constitute a majority thereof unless the election, or
the nomination for election, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.

        "Cash Award" means an Award made pursuant to Section 9.1 of the Plan to
a Holder that is paid solely on account of the attainment of one or more
Performance Objectives that have been preestablished by the Committee.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
Code section shall include any successor section.

        "Committee" means the committee of the Board appointed pursuant to
Section 3.1 to administer the Plan.

        "Common Stock" means each or any (as the context may require) series of
the Company's common stock.

        "Company" means Liberty Media Corporation, a Delaware corporation.

        "Control Purchase" means any transaction (or series of related
transactions) in which any person (as such term is defined in Sections 13(d)(3)
and 14(d)(2) of the Exchange Act), corporation or other entity (other than the
Company, any Subsidiary of the Company or any employee benefit plan sponsored by
the Company or any Subsidiary of the Company or any Exempt Person (as defined
below)) shall become the "beneficial owner" (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the then
outstanding securities of the Company ordinarily (and apart from the rights
accruing under special circumstances) having the right to vote in the election
of directors (calculated as provided in Rule 13d-3(d) under the Exchange Act in
the case of rights to acquire the Company's securities), other than in a
transaction (or series of related transactions) approved by the Board. For
purposes of this definition, "Exempt Person" means each of (a) the Chairman of
the Board, the President and each of the directors of the Company as of the
Effective Date, and (b) the respective family members, estates and heirs of each
of the Persons referred to in clause (a) above and any trust or other investment
vehicle for the primary benefit of any of such Persons or their respective
family members or heirs. As used with respect to any Person, the term "family
member" means the spouse, siblings and lineal descendants of such Person.

        "Disability" means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.

        "Dividend Equivalents" means, with respect to Restricted Stock Units, to
the extent specified by the Committee only, an amount equal to all dividends and
other distributions (or the economic equivalent thereof) which are payable to
stockholders of record during the Restriction Period on a like number and kind
of shares of Common Stock. Notwithstanding any provision of the Plan to

2

--------------------------------------------------------------------------------






the contrary, Dividend Equivalents with respect to a Performance Award may only
be paid to the extent the Performance Award is actually paid to the Holder.

        "Domestic Relations Order" means a domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act, or the
rules thereunder.

        "Equity Security" shall have the meaning ascribed to such term in
Section 3(a)(11) of the Exchange Act, and an equity security of an issuer shall
have the meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange
Act, or any successor Rule.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, or any successor statute or statutes thereto. Reference to
any specific Exchange Act section shall include any successor section.

        "Fair Market Value" of a share of any series of Common Stock on any day
means (i) for Option and SAR exercise transactions effected on any third-party
incentive award administration system provided by the Company, the current high
bid price of a share of any series of Common Stock as reported on the
consolidated transaction reporting system on the principal national securities
exchange on which shares of such series of Common Stock are listed on such day
or if such shares are not then listed on a national securities exchange, then as
quoted by Pink OTC Markets Inc., or (ii) for all other purposes under this Plan,
the last sale price (or, if no last sale price is reported, the average of the
high bid and low asked prices) for a share of such series of Common Stock on
such day (or, if such day is not a trading day, on the next preceding trading
day) as reported on the consolidated transaction reporting system for the
principal national securities exchange on which shares of such series of Common
Stock are listed on such day or if such shares are not then listed on a national
securities exchange, then as quoted by Pink OTC Markets Inc. If for any day the
Fair Market Value of a share of the applicable series of Common Stock is not
determinable by any of the foregoing means, then the Fair Market Value for such
day shall be determined in good faith by the Committee on the basis of such
quotations and other considerations as the Committee deems appropriate.

        "Free Standing SAR" has the meaning ascribed thereto in Section 7.1.

        "Holder" means a Person who has received an Award under the Plan.

        "Option" means a stock option granted under Article VI.

        "Performance Award" means an Award made pursuant to Article IX of the
Plan to a Holder that is subject to the attainment of one or more Performance
Objectives.

        "Performance Objective" means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

        "Person" means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

        "Plan" means this Liberty Media Corporation 2010 Incentive Plan.

        "Restricted Shares" means shares of any series of Common Stock awarded
pursuant to Section 8.1.

        "Restricted Stock Unit" means a unit evidencing the right to receive in
specified circumstances one share of the specified series of Common Stock or the
equivalent value in cash, which right is subject to a Restriction Period or
forfeiture provisions.

        "Restriction Period" means a period of time beginning on the date of
each Award of Restricted Shares or Restricted Stock Units and ending on the
Vesting Date with respect to such Award.

3

--------------------------------------------------------------------------------



        "Retained Distribution" has the meaning ascribed thereto in Section 8.3.

        "SARs" means stock appreciation rights, awarded pursuant to Article VII,
with respect to shares of any specified series of Common Stock.

        "Subsidiary" of a Person means any present or future subsidiary (as
defined in Section 424(f) of the Code) of such Person or any business entity in
which such Person owns, directly or indirectly, 50% or more of the voting,
capital or profits interests. An entity shall be deemed a subsidiary of a Person
for purposes of this definition only for such periods as the requisite ownership
or control relationship is maintained.

        "Tandem SARs" has the meaning ascribed thereto in Section 7.1.

        "Vesting Date," with respect to any Restricted Shares or Restricted
Stock Units awarded hereunder, means the date on which such Restricted Shares or
Restricted Stock Units cease to be subject to a risk of forfeiture, as
designated in or determined in accordance with the Agreement with respect to
such Award of Restricted Shares or Restricted Stock Units pursuant to
Article VIII. If more than one Vesting Date is designated for an Award of
Restricted Shares or Restricted Stock Units, reference in the Plan to a Vesting
Date in respect of such Award shall be deemed to refer to each part of such
Award and the Vesting Date for such part.


ARTICLE III

ADMINISTRATION

        3.1    Committee.    The Plan shall be administered by the Compensation
Committee of the Board unless a different committee is appointed by the Board.
The Committee shall be comprised of not less than two Persons. The Board may
from time to time appoint members of the Committee in substitution for or in
addition to members previously appointed, may fill vacancies in the Committee
and may remove members of the Committee. The Committee shall select one of its
members as its chairman and shall hold its meetings at such times and places as
it shall deem advisable. A majority of its members shall constitute a quorum and
all determinations shall be made by a majority of such quorum. Any determination
reduced to writing and signed by all of the members shall be as fully effective
as if it had been made by a majority vote at a meeting duly called and held.

        3.2    Powers.    The Committee shall have full power and authority to
grant to eligible Persons Options under Article VI of the Plan, SARs under
Article VII of the Plan, Restricted Shares under Article VIII of the Plan,
Restricted Stock Units under Article VIII of the Plan, Cash Awards under
Article IX of the Plan and/or Performance Awards under Article IX of the Plan,
to determine the terms and conditions (which need not be identical) of all
Awards so granted, to interpret the provisions of the Plan and any Agreements
relating to Awards granted under the Plan and to supervise the administration of
the Plan. The Committee in making an Award may provide for the granting or
issuance of additional, replacement or alternative Awards upon the occurrence of
specified events, including the exercise of the original Award. The Committee
shall have sole authority in the selection of Persons to whom Awards may be
granted under the Plan and in the determination of the timing, pricing and
amount of any such Award, subject only to the express provisions of the Plan. In
making determinations hereunder, the Committee may take into account the nature
of the services rendered by the respective employees and independent
contractors, their present and potential contributions to the success of the
Company and its Subsidiaries, and such other factors as the Committee in its
discretion deems relevant.

        3.3    Interpretation.    The Committee is authorized, subject to the
provisions of the Plan, to establish, amend and rescind such rules and
regulations as it deems necessary or advisable for the proper administration of
the Plan and to take such other action in connection with or in relation to the

4

--------------------------------------------------------------------------------



Plan as it deems necessary or advisable. Each action and determination made or
taken pursuant to the Plan by the Committee, including any interpretation or
construction of the Plan, shall be final and conclusive for all purposes and
upon all Persons. No member of the Committee shall be liable for any action or
determination made or taken by him or the Committee in good faith with respect
to the Plan.


ARTICLE IV

SHARES SUBJECT TO THE PLAN

        4.1    Number of Shares.    Subject to the provisions of this
Article IV, the maximum number of shares of Common Stock with respect to which
Awards may be granted during the term of the Plan shall be 50 million shares.
Shares of Common Stock will be made available from the authorized but unissued
shares of the Company or from shares reacquired by the Company, including shares
purchased in the open market. The shares of Common Stock subject to (i) any
Award granted under the Plan that shall expire, terminate or be cancelled or
annulled for any reason without having been exercised (or considered to have
been exercised as provided in Section 7.2), (ii) any Award of any SARs granted
under the Plan the terms of which provide for settlement in cash, and (iii) any
Award of Restricted Shares or Restricted Stock Units that shall be forfeited
prior to becoming vested (provided that the Holder received no benefits of
ownership of such Restricted Shares or Restricted Stock Units other than voting
rights and the accumulation of Retained Distributions and unpaid Dividend
Equivalents that are likewise forfeited) shall again be available for purposes
of the Plan. Notwithstanding the foregoing, the following shares of Common Stock
may not again be made available for issuance as Awards under the Plan:
(a) shares of Common Stock not issued or delivered as a result of the net
settlement of an outstanding Option or SAR, (b) shares of Common Stock used to
pay the purchase price or withholding taxes related to an outstanding Award, or
(c) shares of Common Stock repurchased on the open market with the proceeds of
an Option purchase price. Except for Awards described in Section 10.1, no Person
may be granted in any calendar year Awards covering more than 8 million shares
of Common Stock (as such amount may be adjusted from time to time as provided in
Section 4.2). No Person shall receive payment for Cash Awards during any
calendar year aggregating in excess of $10 million.

        4.2    Adjustments.    

        (a)   If the Company subdivides its outstanding shares of any series of
Common Stock into a greater number of shares of such series of Common Stock (by
stock dividend, stock split, reclassification, or otherwise) or combines its
outstanding shares of any series of Common Stock into a smaller number of shares
of such series of Common Stock (by reverse stock split, reclassification, or
otherwise) or if the Committee determines that any stock dividend, extraordinary
cash dividend, reclassification, recapitalization, reorganization, stock
redemption, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such series of Common Stock or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, adjustments with respect to which shall be
governed by Section 10.1(b)) affects any series of Common Stock so that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under the Plan, then the Committee, in such manner as the
Committee, in its sole discretion, deems equitable and appropriate, shall make
such adjustments to any or all of (i) the number and kind of shares of stock
which thereafter may be awarded, optioned or otherwise made subject to the
benefits contemplated by the Plan, (ii) the number and kind of shares of stock
subject to outstanding Awards, and (iii) the purchase or exercise price and the
relevant appreciation base with respect to any of the foregoing, provided,
however, that the number of shares subject to any Award shall always be a whole
number. The Committee may, if deemed appropriate, provide for a cash payment to
any Holder of an Award in connection with any adjustment made pursuant to this
Section 4.2.

5

--------------------------------------------------------------------------------



        (b)   Notwithstanding any provision of the Plan to the contrary, in the
event of a corporate merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation, the Committee shall be authorized, in
its discretion, (i) to provide, prior to the transaction, for the acceleration
of the vesting and exercisability of, or lapse of restrictions with respect to,
the Award and, if the transaction is a cash merger, provide for the termination
of any portion of the Award that remains unexercised at the time of such
transaction, or (ii) to cancel any such Awards and to deliver to the Holders
cash in an amount that the Committee shall determine in its sole discretion is
equal to the fair market value of such Awards on the date of such event, which
in the case of Options or SARs shall be the excess of the Fair Market Value (as
determined in sub-section (ii) of the definition of such term) of Common Stock
on such date over the purchase price of the Options or the base price of the
SARs, as applicable.

        (c)   No adjustment or substitution pursuant to this Section 4.2 shall
be made in a manner that results in noncompliance with the requirements of
Section 409A of the Code, to the extent applicable.


ARTICLE V

ELIGIBILITY

        5.1    General.    The Persons who shall be eligible to participate in
the Plan and to receive Awards under the Plan shall, subject to Section 5.2, be
such Persons who are employees (including officers and directors) of or
independent contractors providing services to the Company or its Subsidiaries as
the Committee shall select. Awards may be made to employees or independent
contractors who hold or have held Awards under the Plan or any similar or other
awards under any other plan of the Company or any of its Affiliates.

        5.2    Ineligibility.    No member of the Committee, while serving as
such, shall be eligible to receive an Award.


ARTICLE VI

STOCK OPTIONS

        6.1    Grant of Options.    Subject to the limitations of the Plan, the
Committee shall designate from time to time those eligible Persons to be granted
Options, the time when each Option shall be granted to such eligible Persons,
the series and number of shares of Common Stock subject to such Option, and,
subject to Section 6.2, the purchase price of the shares of Common Stock subject
to such Option.

        6.2    Option Price.    The price at which shares may be purchased upon
exercise of an Option shall be fixed by the Committee and may be no less than
the Fair Market Value of the shares of the applicable series of Common Stock
subject to the Option as of the date the Option is granted.

        6.3    Term of Options.    Subject to the provisions of the Plan with
respect to death, retirement and termination of employment, the term of each
Option shall be for such period as the Committee shall determine as set forth in
the applicable Agreement; provided that such term may not exceed ten years.

        6.4    Exercise of Options.    An Option granted under the Plan shall
become (and remain) exercisable during the term of the Option to the extent
provided in the applicable Agreement and the Plan and, unless the Agreement
otherwise provides, may be exercised to the extent exercisable, in whole or in
part, at any time and from time to time during such term; provided, however,
that subsequent to the grant of an Option, the Committee, at any time before
complete termination of such Option, may accelerate the time or times at which
such Option may be exercised in whole or in part (without reducing the term of
such Option).

6

--------------------------------------------------------------------------------





        6.5    Manner of Exercise.    

        (a)    Form of Payment.    An Option shall be exercised by written
notice to the Company upon such terms and conditions as the Agreement may
provide and in accordance with such other procedures for the exercise of Options
as the Committee may establish from time to time. The method or methods of
payment of the purchase price for the shares to be purchased upon exercise of an
Option and of any amounts required by Section 10.9 shall be determined by the
Committee and may consist of (i) cash, (ii) check, (iii) promissory note
(subject to applicable law), (iv) whole shares of any series of Common Stock,
(v) the withholding of shares of the applicable series of Common Stock issuable
upon such exercise of the Option, (vi) the delivery, together with a properly
executed exercise notice, of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds required to pay the
purchase price, or (vii) any combination of the foregoing methods of payment, or
such other consideration and method of payment as may be permitted for the
issuance of shares under the Delaware General Corporation Law. The permitted
method or methods of payment of the amounts payable upon exercise of an Option,
if other than in cash, shall be set forth in the applicable Agreement and may be
subject to such conditions as the Committee deems appropriate.

        (b)    Value of Shares.    Unless otherwise determined by the Committee
and provided in the applicable Agreement, shares of any series of Common Stock
delivered in payment of all or any part of the amounts payable in connection
with the exercise of an Option, and shares of any series of Common Stock
withheld for such payment, shall be valued for such purpose at their Fair Market
Value as of the exercise date.

        (c)    Issuance of Shares.    The Company shall effect the transfer of
the shares of Common Stock purchased under the Option as soon as practicable
after the exercise thereof and payment in full of the purchase price therefor
and of any amounts required by Section 10.9, and within a reasonable time
thereafter, such transfer shall be evidenced on the books of the Company. Unless
otherwise determined by the Committee and provided in the applicable Agreement,
(i) no Holder or other Person exercising an Option shall have any of the rights
of a stockholder of the Company with respect to shares of Common Stock subject
to an Option granted under the Plan until due exercise and full payment has been
made, and (ii) no adjustment shall be made for cash dividends or other rights
for which the record date is prior to the date of such due exercise and full
payment.

        6.6    Nontransferability.    Unless otherwise determined by the
Committee and provided in the applicable Agreement, Options shall not be
transferable other than by will or the laws of descent and distribution or
pursuant to a Domestic Relations Order, and, except as otherwise required
pursuant to a Domestic Relations Order, Options may be exercised during the
lifetime of the Holder thereof only by such Holder (or his or her
court-appointed legal representative).


ARTICLE VII

SARS

        7.1    Grant of SARs.    Subject to the limitations of the Plan, SARs
may be granted by the Committee to such eligible Persons in such numbers, with
respect to any specified series of Common Stock, and at such times during the
term of the Plan as the Committee shall determine. A SAR may be granted to a
Holder of an Option (hereinafter called a "related Option") with respect to all
or a portion of the shares of Common Stock subject to the related Option (a
"Tandem SAR") or may be granted separately to an eligible employee (a "Free
Standing SAR"). Subject to the limitations of the Plan, SARs shall be
exercisable in whole or in part upon notice to the Company upon such terms and
conditions as are provided in the Agreement.

7

--------------------------------------------------------------------------------



        7.2    Tandem SARs.    A Tandem SAR may be granted either concurrently
with the grant of the related Option or at any time thereafter prior to the
complete exercise, termination, expiration or cancellation of such related
Option. Tandem SARs shall be exercisable only at the time and to the extent that
the related Option is exercisable (and may be subject to such additional
limitations on exercisability as the Agreement may provide) and in no event
after the complete termination or full exercise of the related Option. Upon the
exercise or termination of the related Option, the Tandem SARs with respect
thereto shall be canceled automatically to the extent of the number of shares of
Common Stock with respect to which the related Option was so exercised or
terminated. Subject to the limitations of the Plan, upon the exercise of a
Tandem SAR and unless otherwise determined by the Committee and provided in the
applicable Agreement, (i) the Holder thereof shall be entitled to receive from
the Company, for each share of the applicable series of Common Stock with
respect to which the Tandem SAR is being exercised, consideration (in the form
determined as provided in Section 7.4) equal in value to the excess of the Fair
Market Value of a share of the applicable series of Common Stock with respect to
which the Tandem SAR was granted on the date of exercise over the related Option
purchase price per share, and (ii) the related Option with respect thereto shall
be canceled automatically to the extent of the number of shares of Common Stock
with respect to which the Tandem SAR was so exercised.

        7.3    Free Standing SARs.    Free Standing SARs shall be exercisable at
the time, to the extent and upon the terms and conditions set forth in the
applicable Agreement. The base price of a Free Standing SAR may be no less than
the Fair Market Value of the applicable series of Common Stock with respect to
which the Free Standing SAR was granted as of the date the Free Standing SAR is
granted. Subject to the limitations of the Plan, upon the exercise of a Free
Standing SAR and unless otherwise determined by the Committee and provided in
the applicable Agreement, the Holder thereof shall be entitled to receive from
the Company, for each share of the applicable series of Common Stock with
respect to which the Free Standing SAR is being exercised, consideration (in the
form determined as provided in Section 7.4) equal in value to the excess of the
Fair Market Value of a share of the applicable series of Common Stock with
respect to which the Free Standing SAR was granted on the date of exercise over
the base price per share of such Free Standing SAR. The term of a Free Standing
SAR may not exceed ten years.

        7.4    Consideration.    The consideration to be received upon the
exercise of a SAR by the Holder shall be paid in cash, shares of the applicable
series of Common Stock with respect to which the SAR was granted (valued at Fair
Market Value on the date of exercise of such SAR), a combination of cash and
such shares of the applicable series of Common Stock or such other
consideration, in each case, as provided in the Agreement. No fractional shares
of Common Stock shall be issuable upon exercise of a SAR, and unless otherwise
provided in the applicable Agreement, the Holder will receive cash in lieu of
fractional shares. Unless the Committee shall otherwise determine, to the extent
a Free Standing SAR is exercisable, it will be exercised automatically for cash
on its expiration date.

        7.5    Limitations.    The applicable Agreement may provide for a limit
on the amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the number of SARs that may be exercised by the Holder
in whole or in part for cash during any specified period, for a limit on the
time periods during which a Holder may exercise SARs, and for such other limits
on the rights of the Holder and such other terms and conditions of the SAR,
including a condition that the SAR may be exercised only in accordance with
rules and regulations adopted from time to time, as the Committee may determine.
Unless otherwise so provided in the applicable Agreement, any such limit
relating to a Tandem SAR shall not restrict the exercisability of the related
Option. Such rules and regulations may govern the right to exercise SARs granted
prior to the adoption or amendment of such rules and regulations as well as SARs
granted thereafter.

8

--------------------------------------------------------------------------------



        7.6    Exercise.    For purposes of this Article VII, the date of
exercise of a SAR shall mean the date on which the Company shall have received
notice from the Holder of the SAR of the exercise of such SAR (unless otherwise
determined by the Committee and provided in the applicable Agreement).

        7.7    Nontransferability.    Unless otherwise determined by the
Committee and provided in the applicable Agreement, (i) SARs shall not be
transferable other than by will or the laws of descent and distribution or
pursuant to a Domestic Relations Order, and (ii) except as otherwise required
pursuant to a Domestic Relations Order, SARs may be exercised during the
lifetime of the Holder thereof only by such Holder (or his or her
court-appointed legal representative).


ARTICLE VIII

RESTRICTED SHARES AND RESTRICTED STOCK UNITS

        8.1    Grant of Restricted Shares.    Subject to the limitations of the
Plan, the Committee shall designate those eligible Persons to be granted Awards
of Restricted Shares, shall determine the time when each such Award shall be
granted, and shall designate (or set forth the basis for determining) the
Vesting Date or Vesting Dates for each Award of Restricted Shares, and may
prescribe other restrictions, terms and conditions applicable to the vesting of
such Restricted Shares in addition to those provided in the Plan. The Committee
shall determine the price, if any, to be paid by the Holder for the Restricted
Shares; provided, however, that the issuance of Restricted Shares shall be made
for at least the minimum consideration necessary to permit such Restricted
Shares to be deemed fully paid and nonassessable. All determinations made by the
Committee pursuant to this Section 8.1 shall be specified in the Agreement.

        8.2    Issuance of Restricted Shares.    An Award of Restricted Shares
shall be registered in a book entry account (the "Account") in the name of the
Holder to whom such Restricted Shares shall have been awarded. During the
Restriction Period, the Account, any certificates representing the Restricted
Shares that may be issued during the Restriction Period and any securities
constituting Retained Distributions shall bear a restrictive legend to the
effect that ownership of the Restricted Shares (and such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms and conditions provided in the Plan and the
applicable Agreement. Any such certificates shall remain in the custody of the
Company or its designee, and the Holder shall deposit with the custodian stock
powers or other instruments of assignment, each endorsed in blank, so as to
permit retransfer to the Company of all or any portion of the Restricted Shares
and any securities constituting Retained Distributions that shall be forfeited
or otherwise not become vested in accordance with the Plan and the applicable
Agreement.

        8.3    Restrictions with Respect to Restricted Shares.    During the
Restriction Period, Restricted Shares shall constitute issued and outstanding
shares of the applicable series of Common Stock for all corporate purposes. The
Holder will have the right to vote such Restricted Shares, to receive and retain
such dividends and distributions, as the Committee may designate, paid or
distributed on such Restricted Shares, and to exercise all other rights, powers
and privileges of a Holder of shares of the applicable series of Common Stock
with respect to such Restricted Shares; except, that, unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) the
Holder will not be entitled to delivery of the stock certificate or certificates
representing such Restricted Shares until the Restriction Period shall have
expired and unless all other vesting requirements with respect thereto shall
have been fulfilled or waived; (ii) the Company or its designee will retain
custody of the stock certificate or certificates representing the Restricted
Shares during the Restriction Period as provided in Section 8.2; (iii) other
than such dividends and distributions as the Committee may designate, the
Company or its designee will retain custody of all distributions ("Retained
Distributions") made or declared with respect to the Restricted Shares (and such
Retained Distributions will be subject to the same restrictions, terms and
vesting, and other conditions as are applicable to the Restricted Shares)

9

--------------------------------------------------------------------------------




until such time, if ever, as the Restricted Shares with respect to which such
Retained Distributions shall have been made, paid or declared shall have become
vested, and such Retained Distributions shall not bear interest or be segregated
in a separate account; (iv) the Holder may not sell, assign, transfer, pledge,
exchange, encumber or dispose of the Restricted Shares or any Retained
Distributions or his interest in any of them during the Restriction Period; and
(v) a breach of any restrictions, terms or conditions provided in the Plan or
established by the Committee with respect to any Restricted Shares or Retained
Distributions will cause a forfeiture of such Restricted Shares and any Retained
Distributions with respect thereto.

        8.4    Grant of Restricted Stock Units.    Subject to the limitations of
the Plan, the Committee shall designate those eligible Persons to be granted
Awards of Restricted Stock Units, the value of which is based, in whole or in
part, on the Fair Market Value of the shares of any specified series of Common
Stock. Subject to the provisions of the Plan, including any rules established
pursuant to Section 8.5, Awards of Restricted Stock Units shall be subject to
such terms, restrictions, conditions, vesting requirements and payment rules as
the Committee may determine in its discretion, which need not be identical for
each Award. Such Awards may provide for the payment of cash consideration by the
Person to whom such Award is granted or provide that the Award, and any shares
of Common Stock to be issued in connection therewith, if applicable, shall be
delivered without the payment of cash consideration; provided, however, that the
issuance of any shares of Common Stock in connection with an Award of Restricted
Stock Units shall be for at least the minimum consideration necessary to permit
such shares to be deemed fully paid and nonassessable. The determinations made
by the Committee pursuant to this Section 8.4 shall be specified in the
applicable Agreement.

        8.5    Restrictions with Respect to Restricted Stock Units.    Any Award
of Restricted Stock Units, including any shares of Common Stock which are part
of an Award of Restricted Stock Units, may not be assigned, sold, transferred,
pledged or otherwise encumbered prior to the date on which the shares are issued
or, if later, the date provided by the Committee at the time of the Award. A
breach of any restrictions, terms or conditions provided in the Plan or
established by the Committee with respect to any Award of Restricted Stock Units
will cause a forfeiture of such Restricted Stock Units and any Dividend
Equivalents with respect thereto.

        8.6    Issuance of Restricted Stock Units.    Restricted Stock Units
shall be issued at the beginning of the Restriction Period, shall not constitute
issued and outstanding shares of the applicable series of Common Stock, and the
Holder shall not have any of the rights of a stockholder with respect to the
shares of Common Stock covered by such an Award of Restricted Stock Units, in
each case until such shares shall have been issued to the Holder at the end of
the Restriction Period. If and to the extent that shares of Common Stock are to
be issued at the end of the Restriction Period, the Holder shall be entitled to
receive Dividend Equivalents with respect to the shares of Common Stock covered
thereby either (i) during the Restriction Period or (ii) in accordance with the
rules applicable to Retained Distributions, as the Committee may specify in the
Agreement.

        8.7    Cash Payments.    In connection with any Award of Restricted
Shares or Restricted Stock Units, an Agreement may provide for the payment of a
cash amount to the Holder of such Awards at any time after such Awards shall
have become vested. Such cash amounts shall be payable in accordance with such
additional restrictions, terms and conditions as shall be prescribed by the
Committee in the Agreement and shall be in addition to any other salary,
incentive, bonus or other compensation payments which such Holder shall be
otherwise entitled or eligible to receive from the Company.

        8.8    Completion of Restriction Period.    On the Vesting Date with
respect to each Award of Restricted Shares or Restricted Stock Units and the
satisfaction of any other applicable restrictions, terms and conditions, (i) all
or the applicable portion of such Restricted Shares or Restricted Stock Units
shall become vested, (ii) any Retained Distributions with respect to such
Restricted Shares and

10

--------------------------------------------------------------------------------




any unpaid Dividend Equivalents with respect to such Restricted Stock Units
shall become vested to the extent that the Award related thereto shall have
become vested, and (iii) any cash amount to be received by the Holder with
respect to such Restricted Shares or Restricted Stock Units shall become
payable, all in accordance with the terms of the applicable Agreement. Any such
Restricted Shares, Restricted Stock Units, Retained Distributions and any unpaid
Dividend Equivalents that shall not become vested shall be forfeited to the
Company, and the Holder shall not thereafter have any rights (including dividend
and voting rights) with respect to such Restricted Shares, Restricted Stock
Units, Retained Distributions and any unpaid Dividend Equivalents that shall
have been so forfeited. The Committee may, in its discretion, provide that the
delivery of any Restricted Shares, Restricted Stock Units, Retained
Distributions and unpaid Dividend Equivalents that shall have become vested, and
payment of any related cash amounts that shall have become payable under this
Article VIII, shall be deferred until such date or dates as the recipient may
elect. Any election of a recipient pursuant to the preceding sentence shall be
filed in writing with the Committee in accordance with such rules and
regulations, including any deadline for the making of such an election, as the
Committee may provide, and shall be made in compliance with Section 409A of the
Code.


ARTICLE IX

CASH AWARDS AND PERFORMANCE AWARDS

        9.1    Cash Awards.    In addition to granting Options, SARs, Restricted
Shares and Restricted Stock Units, the Committee shall, subject to the
limitations of the Plan, have authority to grant to eligible Persons Cash
Awards. Each Cash Award shall be subject to such terms and conditions,
restrictions and contingencies, if any, as the Committee shall determine.
Restrictions and contingencies limiting the right to receive a cash payment
pursuant to a Cash Award shall be based upon the achievement of single or
multiple Performance Objectives over a performance period established by the
Committee. The determinations made by the Committee pursuant to this Section 9.1
shall be specified in the applicable Agreement.

        9.2    Designation as a Performance Award.    The Committee shall have
the right to designate any Award of Options, SARs, Restricted Shares or
Restricted Stock Units as a Performance Award. All Cash Awards shall be
designated as Performance Awards.

        9.3    Performance Objectives.    The grant or vesting of a Performance
Award shall be subject to the achievement of Performance Objectives over a
performance period established by the Committee based upon one or more of the
following business criteria that apply to the Holder, one or more business
units, divisions or Subsidiaries of the Company or the applicable sector of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies: increased revenue; net income
measures (including income after capital costs and income before or after
taxes); stock price measures (including growth measures and total stockholder
return); price per share of Common Stock; market share; earnings per share
(actual or targeted growth); earnings before interest, taxes, depreciation and
amortization (EBITDA); operating income before depreciation and amortization
(OIBDA); economic value added (or an equivalent metric); market value added;
debt to equity ratio; cash flow measures (including cash flow return on capital,
cash flow return on tangible capital, net cash flow and net cash flow before
financing activities); return measures (including return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors' capital and return on average equity); operating measures (including
operating income, funds from operations, cash from operations, after-tax
operating income, sales volumes, production volumes and production efficiency);
expense measures (including overhead cost and general and administrative
expense); margins; stockholder value; total stockholder return; proceeds from
dispositions; total market value and corporate values measures (including ethics
compliance, environmental and safety). Unless otherwise stated, such a
Performance Objective need not be based

11

--------------------------------------------------------------------------------




upon an increase or positive result under a particular business criterion and
could include, for example, maintaining the status quo or limiting economic
losses (measured, in each case, by reference to specific business criteria). The
Committee shall have the authority to determine whether the Performance
Objectives and other terms and conditions of the Award are satisfied, and the
Committee's determination as to the achievement of Performance Objectives
relating to a Performance Award shall be made in writing.

        9.4    Section 162(m) of the Code.    Notwithstanding the foregoing
provisions, if the Committee intends for a Performance Award to be granted and
administered in a manner designed to preserve the deductibility of the
compensation resulting from such Award in accordance with Section 162(m) of the
Code, then the Performance Objectives for such particular Performance Award
relative to the particular period of service to which the Performance Objectives
relate shall be established by the Committee in writing (i) no later than
90 days after the beginning of such period and (ii) prior to the completion of
25% of such period.

        9.5    Waiver of Performance Objectives.    The Committee shall have no
discretion to modify or waive the Performance Objectives or conditions to the
grant or vesting of a Performance Award unless such Award is not intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code and the relevant Agreement provides for such discretion.


ARTICLE X

GENERAL PROVISIONS

        10.1    Acceleration of Awards.    

        (a)    Death or Disability.    If a Holder's employment shall terminate
by reason of death or Disability, notwithstanding any contrary waiting period,
installment period, vesting schedule or Restriction Period in any Agreement or
in the Plan, unless the applicable Agreement provides otherwise: (i) in the case
of an Option or SAR, each outstanding Option or SAR granted under the Plan shall
immediately become exercisable in full in respect of the aggregate number of
shares covered thereby; (ii) in the case of Restricted Shares, the Restriction
Period applicable to each such Award of Restricted Shares shall be deemed to
have expired and all such Restricted Shares and any related Retained
Distributions shall become vested and any related cash amounts payable pursuant
to the applicable Agreement shall be adjusted in such manner as may be provided
in the Agreement; and (iii) in the case of Restricted Stock Units, the
Restriction Period applicable to each such Award of Restricted Stock Units shall
be deemed to have expired and all such Restricted Stock Units and any unpaid
Dividend Equivalents shall become vested and any related cash amounts payable
pursuant to the applicable Agreement shall be adjusted in such manner as may be
provided in the Agreement.

        (b)    Approved Transactions; Board Change; Control Purchase.    In the
event of any Approved Transaction, Board Change or Control Purchase,
notwithstanding any contrary waiting period, installment period, vesting
schedule or Restriction Period in any Agreement or in the Plan, unless the
applicable Agreement provides otherwise: (i) in the case of an Option or SAR,
each such outstanding Option or SAR granted under the Plan shall become
exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares and any related Retained Distributions
shall become vested and any related cash amounts payable pursuant to the
applicable Agreement shall be adjusted in such manner as may be provided in the
Agreement; and (iii) in the case of Restricted Stock Units, the Restriction
Period applicable to each such Award of Restricted Stock Units shall be deemed
to have expired and all such Restricted Stock Units and any unpaid Dividend
Equivalents shall

12

--------------------------------------------------------------------------------






become vested and any related cash amounts payable pursuant to the applicable
Agreement shall be adjusted in such manner as may be provided in the Agreement,
in each case effective upon the Board Change or Control Purchase or immediately
prior to consummation of the Approved Transaction. The effect, if any, on a Cash
Award of an Approved Transaction, Board Change or Control Purchase shall be
prescribed in the applicable Agreement. Notwithstanding the foregoing, unless
otherwise provided in the applicable Agreement, the Committee may, in its
discretion, determine that any or all outstanding Awards of any or all types
granted pursuant to the Plan will not vest or become exercisable on an
accelerated basis in connection with an Approved Transaction if effective
provision has been made for the taking of such action which, in the opinion of
the Committee, is equitable and appropriate to substitute a new Award for such
Award or to assume such Award and to make such new or assumed Award, as nearly
as may be practicable, equivalent to the old Award (before giving effect to any
acceleration of the vesting or exercisability thereof), taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which the applicable series of Common Stock may be changed,
converted or exchanged in connection with the Approved Transaction.

        10.2    Termination of Employment.    

        (a)    General.    If a Holder's employment shall terminate prior to an
Option or SAR becoming exercisable or being exercised (or deemed exercised, as
provided in Section 7.2) in full, or during the Restriction Period with respect
to any Restricted Shares or any Restricted Stock Units, then such Option or SAR
shall thereafter become or be exercisable, and the Holder's rights to any
unvested Restricted Shares, Retained Distributions and related cash amounts and
any unvested Restricted Stock Units, unpaid Dividend Equivalents and related
cash amounts shall thereafter vest, in each case solely to the extent provided
in the applicable Agreement; provided, however, that, unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) no
Option or SAR may be exercised after the scheduled expiration date thereof;
(ii) if the Holder's employment terminates by reason of death or Disability, the
Option or SAR shall remain exercisable for a period of at least one year
following such termination (but not later than the scheduled expiration of such
Option or SAR); and (iii) any termination of the Holder's employment for cause
will be treated in accordance with the provisions of Section 10.2(b). The effect
on a Cash Award of the termination of a Holder's employment for any reason,
other than for cause, shall be prescribed in the applicable Agreement.

        (b)    Termination for Cause.    If a Holder's employment with the
Company or a Subsidiary of the Company shall be terminated by the Company or
such Subsidiary for "cause" during the Restriction Period with respect to any
Restricted Shares or Restricted Stock Units or prior to any Option or SAR
becoming exercisable or being exercised in full or prior to the payment in full
of any Cash Award (for these purposes, "cause" shall have the meaning ascribed
thereto in any employment agreement to which such Holder is a party or, in the
absence thereof, shall include insubordination, dishonesty, incompetence, moral
turpitude, other misconduct of any kind and the refusal to perform his duties
and responsibilities for any reason other than illness or incapacity; provided,
however, that if such termination occurs within 12 months after an Approved
Transaction or Control Purchase or Board Change, termination for "cause" shall
mean only a felony conviction for fraud, misappropriation, or embezzlement),
then, unless otherwise determined by the Committee and provided in the
applicable Agreement, (i) all Options and SARs and all unpaid Cash Awards held
by such Holder shall immediately terminate, and (ii) such Holder's rights to all
Restricted Shares, Restricted Stock Units, Retained Distributions, any unpaid
Dividend Equivalents and any related cash amounts shall be forfeited
immediately.

13

--------------------------------------------------------------------------------





        (c)    Miscellaneous.    The Committee may determine whether any given
leave of absence constitutes a termination of employment; provided, however,
that for purposes of the Plan, (i) a leave of absence, duly authorized in
writing by the Company for military service or sickness, or for any other
purpose approved by the Company if the period of such leave does not exceed
90 days, and (ii) a leave of absence in excess of 90 days, duly authorized in
writing by the Company provided the employee's right to reemployment is
guaranteed either by statute or contract, shall not be deemed a termination of
employment. Unless otherwise determined by the Committee and provided in the
applicable Agreement, Awards made under the Plan shall not be affected by any
change of employment so long as the Holder continues to be an employee of the
Company.

        10.3    Right of Company to Terminate Employment.    Nothing contained
in the Plan or in any Award, and no action of the Company or the Committee with
respect thereto, shall confer or be construed to confer on any Holder any right
to continue in the employ of the Company or any of its Subsidiaries or interfere
in any way with the right of the Company or any Subsidiary of the Company to
terminate the employment of the Holder at any time, with or without cause,
subject, however, to the provisions of any employment agreement between the
Holder and the Company or any Subsidiary of the Company.

        10.4    Nonalienation of Benefits.    Except as set forth herein, no
right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, hypothecation, pledge, exchange, transfer, garnishment,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, garnish, encumber or charge the same
shall be void. No right or benefit hereunder shall in any manner be liable for
or subject to the debts, contracts, liabilities or torts of the Person entitled
to such benefits.

        10.5    Written Agreement.    Each Award under the Plan shall be
evidenced by a written agreement, in such form as the Committee shall approve
from time to time in its discretion, specifying the terms and provisions of such
Award which may not be inconsistent with the provisions of the Plan; provided,
however, that if more than one type of Award is made to the same Holder, such
Awards may be evidenced by a single Agreement with such Holder. Each grantee of
an Option, SAR, Restricted Shares, Restricted Stock Units or Performance Award
(including a Cash Award) shall be notified promptly of such grant, and a written
Agreement shall be promptly delivered by the Company. Any such written Agreement
may contain (but shall not be required to contain) such provisions as the
Committee deems appropriate (i) to insure that the penalty provisions of
Section 4999 of the Code will not apply to any stock or cash received by the
Holder from the Company or (ii) to provide cash payments to the Holder to
mitigate the impact of such penalty provisions upon the Holder. Any such
Agreement may be supplemented or amended from time to time as approved by the
Committee as contemplated by Section 10.7(b).

        10.6    Designation of Beneficiaries.    Each Person who shall be
granted an Award under the Plan may designate a beneficiary or beneficiaries and
may change such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Committee on a form to be prescribed by
it, provided that no such designation shall be effective unless so filed prior
to the death of such Person.

        10.7    Termination and Amendment.    

        (a)    General.    Unless the Plan shall theretofore have been
terminated as hereinafter provided, no Awards may be made under the Plan on or
after February 23, 2015. The Plan may be terminated at any time prior to such
date and may, from time to time, be suspended or discontinued or modified or
amended if such action is deemed advisable by the Committee.

        (b)    Modification.    No termination, modification or amendment of the
Plan may, without the consent of the Person to whom any Award shall theretofore
have been granted, adversely affect

14

--------------------------------------------------------------------------------






the rights of such Person with respect to such Award. No modification,
extension, renewal or other change in any Award granted under the Plan shall be
made after the grant of such Award, unless the same is consistent with the
provisions of the Plan. With the consent of the Holder and subject to the terms
and conditions of the Plan (including Section 10.7(a)), the Committee may amend
outstanding Agreements with any Holder, including any amendment which would
(i) accelerate the time or times at which the Award may be exercised and/or
(ii) extend the scheduled expiration date of the Award. Without limiting the
generality of the foregoing, the Committee may, but solely with the Holder's
consent unless otherwise provided in the Agreement, agree to cancel any Award
under the Plan and grant a new Award in substitution therefor, provided that the
Award so substituted shall satisfy all of the requirements of the Plan as of the
date such new Award is made. Nothing contained in the foregoing provisions of
this Section 10.7(b) shall be construed to prevent the Committee from providing
in any Agreement that the rights of the Holder with respect to the Award
evidenced thereby shall be subject to such rules and regulations as the
Committee may, subject to the express provisions of the Plan, adopt from time to
time or impair the enforceability of any such provision.

        10.8    Government and Other Regulations.    The obligation of the
Company with respect to Awards shall be subject to all applicable laws, rules
and regulations and such approvals by any governmental agencies as may be
required, including the effectiveness of any registration statement required
under the Securities Act of 1933, and the rules and regulations of any
securities exchange or association on which the Common Stock may be listed or
quoted. For so long as any series of Common Stock are registered under the
Exchange Act, the Company shall use its reasonable efforts to comply with any
legal requirements (i) to maintain a registration statement in effect under the
Securities Act of 1933 with respect to all shares of the applicable series of
Common Stock that may be issuable, from time to time, to Holders under the Plan
and (ii) to file in a timely manner all reports required to be filed by it under
the Exchange Act.

        10.9    Withholding.    The Company's obligation to deliver shares of
Common Stock or pay cash in respect of any Award under the Plan shall be subject
to applicable federal, state and local tax withholding requirements. Federal,
state and local withholding tax due at the time of an Award, upon the exercise
of any Option or SAR or upon the vesting of, or expiration of restrictions with
respect to, Restricted Shares or Restricted Stock Units or the satisfaction of
the Performance Objectives applicable to a Performance Award, as appropriate,
may, in the discretion of the Committee, be paid in shares of Common Stock
already owned by the Holder or through the withholding of shares otherwise
issuable to such Holder, upon such terms and conditions (including the
conditions referenced in Section 6.5) as the Committee shall determine. If the
Holder shall fail to pay, or make arrangements satisfactory to the Committee for
the payment to the Company of, all such federal, state and local taxes required
to be withheld by the Company, then the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
such Holder an amount equal to any federal, state or local taxes of any kind
required to be withheld by the Company with respect to such Award.

        10.10    Nonexclusivity of the Plan.    The adoption of the Plan by the
Board shall not be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including the granting of stock options and the awarding of stock and cash
otherwise than under the Plan, and such arrangements may be either generally
applicable or applicable only in specific cases.

        10.11    Exclusion from Pension and Profit-Sharing Computation.    By
acceptance of an Award, unless otherwise provided in the applicable Agreement,
each Holder shall be deemed to have agreed that such Award is special incentive
compensation that will not be taken into account, in any manner, as salary,
compensation or bonus in determining the amount of any payment under any
pension, retirement or other employee benefit plan, program or policy of the
Company or any Subsidiary of the Company. In addition, each beneficiary of a
deceased Holder shall be deemed to have agreed that such Award will

15

--------------------------------------------------------------------------------




not affect the amount of any life insurance coverage, if any, provided by the
Company on the life of the Holder which is payable to such beneficiary under any
life insurance plan covering employees of the Company or any Subsidiary of the
Company.

        10.12    Unfunded Plan.    Neither the Company nor any Subsidiary of the
Company shall be required to segregate any cash or any shares of Common Stock
which may at any time be represented by Awards, and the Plan shall constitute an
"unfunded" plan of the Company. Except as provided in Article VIII with respect
to Awards of Restricted Shares and except as expressly set forth in an
Agreement, no employee shall have voting or other rights with respect to the
shares of Common Stock covered by an Award prior to the delivery of such shares.
Neither the Company nor any Subsidiary of the Company shall, by any provisions
of the Plan, be deemed to be a trustee of any shares of Common Stock or any
other property, and the liabilities of the Company and any Subsidiary of the
Company to any employee pursuant to the Plan shall be those of a debtor pursuant
to such contract obligations as are created by or pursuant to the Plan, and the
rights of any employee, former employee or beneficiary under the Plan shall be
limited to those of a general creditor of the Company or the applicable
Subsidiary of the Company, as the case may be. In its sole discretion, the Board
may authorize the creation of trusts or other arrangements to meet the
obligations of the Company under the Plan, provided, however, that the existence
of such trusts or other arrangements is consistent with the unfunded status of
the Plan.

        10.13    Governing Law.    The Plan shall be governed by, and construed
in accordance with, the laws of the State of Delaware.

        10.14    Accounts.    The delivery of any shares of Common Stock and the
payment of any amount in respect of an Award shall be for the account of the
Company or the applicable Subsidiary of the Company, as the case may be, and any
such delivery or payment shall not be made until the recipient shall have paid
or made satisfactory arrangements for the payment of any applicable withholding
taxes as provided in Section 10.9.

        10.15    Legends.    Any certificate evidencing shares of Common Stock
subject to an Award shall bear such legends as the Committee deems necessary or
appropriate to reflect or refer to any terms, conditions or restrictions of the
Award applicable to such shares, including any to the effect that the shares
represented thereby may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such disposition will not
violate any federal or state securities laws.

        10.16    Company's Rights.    The grant of Awards pursuant to the Plan
shall not affect in any way the right or power of the Company to make
reclassifications, reorganizations or other changes of or to its capital or
business structure or to merge, consolidate, liquidate, sell or otherwise
dispose of all or any part of its business or assets.

        10.17    Section 409A.    It is the intent of the Company that Awards
under the plan comply with the requirements of, or be exempt from the
application of, Section 409A of the Code and related regulations and United
States Department of the Treasury pronouncements ("Section 409A").
Notwithstanding anything in this Plan to the contrary, if any Plan provision or
Award under the Plan would result in the imposition of an additional tax under
Section 409A, that Plan provision or Award will be construed or reformed to
avoid imposition of the applicable tax and no action taken to comply with
Section 409A shall be deemed to adversely affect the Holder's rights to an
Award.

16

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



LIBERTY MEDIA CORPORATION 2010 INCENTIVE PLAN
ARTICLE I PURPOSE OF PLAN; EFFECTIVE DATE
ARTICLE II DEFINITIONS
ARTICLE III ADMINISTRATION
ARTICLE IV SHARES SUBJECT TO THE PLAN
ARTICLE V ELIGIBILITY
ARTICLE VI STOCK OPTIONS
ARTICLE VII SARS
ARTICLE VIII RESTRICTED SHARES AND RESTRICTED STOCK UNITS
ARTICLE IX CASH AWARDS AND PERFORMANCE AWARDS
ARTICLE X GENERAL PROVISIONS
